

116 HR 2691 IH: USAID Branding Modernization Act
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2691IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the Administrator of the United States Agency for International Development to
			 prescribe the manner in which programs of the agency are identified
			 overseas, and for other purposes.
	
 1.Short titleThis Act may be cited as the USAID Branding Modernization Act. 2.Authorization for branding (a)In generalThe Administrator of the United States Agency for International Development (USAID) is authorized to prescribe, as appropriate, the use of logos or other insignia of the USAID Identity, or the use of additional or substitute markings including the United States flag, to appropriately identify, including as required by section 641 of the Foreign Assistance Act of 1961 (22 U.S.C. 2401), overseas programs administered by the Agency.
 (b)AuditNot later than one year after the date of the enactment of this Act, the Inspector General of the United States Agency for International Development shall submit to Congress an audit of compliance with relevant branding and marketing requirements of the Agency by implementing partners funded by the USAID, including any requirements prescribed pursuant to the authorization under subsection (a).
			